Title: Samuel J. Harrison to Thomas Jefferson, 25 August 1819
From: Harrison, Samuel Jordan
To: Jefferson, Thomas


          
            Sir
            Lynchburg Augt 25. 1819
          
          This will be handed to you by mr James Wade, who wishes to become the undertaker of laying the pipes for Conveying water to the university. Should You think proper to Contract with him, I have no doubt but that he will execute the job, with fidelity & dispatch; as he is a Very Industrious, punctual man; experienced in the business.
          
            I am Sir with great Respect Yr Mo Ob. Serv.
            S J Harrison
          
        